Citation Nr: 0304780	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that the 
appellant did not have basic eligibility for VA death 
benefits.


FINDING OF FACT

The Department of the Army has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
entitlement to VA death benefits have not been met. 38 
U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.8, 3.9, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Appellant's spouse died in January 1993.  Beginning in May 
2000, appellant filed documents essentially alleging that her 
husband was entitled to veteran status and that she was 
thereby eligible for VA benefits.  

Submitted with her claim was a document dated in November 
1950, of unknown origin, indicating that the appellant's 
husband was inducted in the USAFFE as a corporal on December 
16, 1941, was attached to Hq. and Hq. Co 83rd Inf 81st Div 
December 20, 1941.  This record also indicates that he was 
attached to Bohal Force in April 1942, was a POW from June 
1942 to March 1944 and was discharged in March 1946.  

Also submitted by the appellant was a certification from the 
Armed Forces of the Philippines Office of the Adjutant 
General, GHQ, in Camp Aguinaldo, Quezon City, which 
documented that appellant's husband's military status was 
USAFFE, and that he served with Hq. and Hq. Co 81st Div from 
December 19, 1941, was processed in August 1945 and was 
discharged in March 1946.  This document also revealed 
treatment at San Lazaro Hospital for gunshot wound.

In a May 2000 letter the RO notified appellant that prior to 
taking further action, it would secure certification of 
recognized U.S. Army service from the U.S. Army Personnel 
Center (ARPERCEN).  It also advised her it would seek to 
obtain any available service medical records.  

In May 2000 the RO sent a request for records to the National 
Personnel Service Records Center (NPRC).   In January 2001 
the NPRC replied to the RO's records request with a statement 
verifying that the veteran had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerillas in the service of the United States Armed Forces.  

In August 2001, appellant submitted an Affidavit for 
Philippine Army Personnel, which indicated that her husband 
was a POW who surrendered and was released, but he denied 
surrender under proclamation number 17.  This affidavit did 
not show  guerilla service.  It did indicate that he was 
inducted in the USAFFE as a corporal on December 19, 1941, 
was attached to Hq. and Hq. 81st Div.  
This record also indicates that he was attached to Bohal 
Force in April 1942, was a POW from June 1942 to March 1944 
and was a civilian from March 1944 to August 1945.  It also 
indicates that he was treated at San Lazaro Hospital from 
February to March 1945 for a gunshot wound received as a 
civilian.  



Submitted in February 2002 is a copy of a June 1954 decision 
from the War Claims Commission Appeals Board that determined 
the appellant's husband was not a member of the Armed Forces 
of the United States within purview of the War Claims Act.


Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2001).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b). "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (CAVC) 
has held that a service department determination as to an 
individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).


Analysis

The RO requested verification of the appellant's spouse's 
service.  A negative certification was returned by NPRC in 
January 2001.  In February 2002 a copy of a June 1954 adverse 
decision from the War Claims Commission Appeals Board that 
determined the appellant's husband was not a member of the 
Armed forces of the United States. 

Individual records for each potential claimant are maintained 
by the U.S. Army Reserve Personnel Command in alphabetical 
order and that, unless the claimant reports personal data 
such as a name which is different from that previously 
provided in a request for service verification, there is no 
value in resubmitting a request for verification.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The appellant has 
submitted no such additional information that would warrant 
another request for verification.

Therefore, inasmuch as the service department's verification 
of the appellant's spouse's service is binding on VA, the 
Board concludes that the appellant's spouse  is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to a case such as this (where the facts are not in dispute), 
the redefined obligations of VA with respect to the duty to 
notify and assist a claimant have been satisfied.  In an 
April 2001 letter the RO notified the appellant of its duty 
to assist pursuant to the recently enacted Veterans Claims 
Assistance Act (VCAA).  This letter also notified the 
appellant as to what evidence it was attempting to obtain and 
what evidence the appellant needed to assist in obtaining.  
The RO also requested records be obtained from medical 
providers cited by the appellant as having treated her 
husband.

The appellant was also provided a Statement of the Case in 
which the RO noted the evidence, stated the applicable law 
and regulations, and explained the basis for denying the 
claim and the type of evidence that would support the claim.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
that the claim must be denied as a matter of law.


ORDER

Basic eligibility for VA death benefits is not established; 
thus, the claim is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

